DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuselier (US 2009/0120116).
Regarding claim 1, 
Referring to Figs. 5-6, 9, Fuselier teaches a compressor system (e.g. a system comprising at least a compressor), comprising: a compressor 14; and a back-flow limiting device 10 having a single-stage turbine wheel 45 arranged downstream of the compressor (e.g. wherein the inertia of the device will at least temporarily limit a back-flow of refrigerant flowing in an opposite direction), the single-stage turbine wheel configured to spin freely during normal operation (e.g. is capable spinning freely during a normal operation).
Regarding claim 2
Fuselier teaches wherein the back-flow limiting device comprises a pipe body 44 that houses the turbine wheel.
Regarding claims 4-5,
Fuselier teaches wherein the turbine wheel comprises a plurality of blades 45, wherein the turbine wheel comprises between 6 and 32 blades (e.g. 8).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuselier.
Regarding claim 3,
Fuselier does not specifically teach wherein an aspect ratio of a diameter of the pipe body to a depth of the pipe body is between 0.5 and 3.
However, it has been held that claims directed to (the size of a) specific element were held unpatentable over prior art elements because limitations relating to the size of the elements were not sufficient to patentably distinguish over the prior art. Similarly, it has been held, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04 IV A). 
Here, claim 3 is directed to (the relative size of a) of the pipe body of the back-flow limiting device and is unpatentable over the prior art because limitations relating to the size of the elements are not sufficient to patentably distinguish over the prior art. Similarly, here, the only difference between the prior art device of Fuselier and a device of claim 3 is a recitation of relative dimensions of the claimed pipe body of the back-flow limiting device and a device having the claimed relative dimensions would not perform differently than the prior art device of Fuselier and therefore the claimed device is not patentably distinct from the prior art device of Fuselier.
Regarding claim 9,
Fuselier does not teach wherein the compressor is a centrifugal compressor. 
However, the examiner takes official notice that the use, and advantages, of centrifugal compressors is well known in the art; it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Fuselier with the motivation of obtaining the well-known advantages of centrifugal compressors. 
Regarding claim 10,
Fuselier does not teach wherein the compressor is an axial flow compressor.
However, the examiner takes official notice that the use, and advantages, of axial flow compressors is well known in the art; it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Paetow with the motivation of obtaining the well-known advantages of axial flow compressors. 
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuselier as evidenced by Balt (US 7091628).
Regarding claim 6,
Fuselier does not teach wherein the back-flow limiting device is configured to have a back pressure differential of less than about 1 psi at a maximum rated volumetric flow.
Balt does, however, disclose that a back pressure difference between an input and an output of a back-flow limiting device (e.g. a device comprising a turbine wheel) affects the resulting power of the turbine wheel (See col 2, lines 51 – col 3, line 20). Therefore, the back pressure differential of the back flow limiting device (e.g. the device comprising a turbine wheel) is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the back pressure differential affects the resulting turbine power. 
Therefore, since the general conditions of the claim, i.e. a back-flow limiting device configured to have some back pressure differential, was disclosed in the prior art by Fuselier, and Balt teaches that the back pressure differential affects the resulting power of the turbine wheel, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the filing date of the invention to configure the back flow limiting device of Fuselier to have a back pressure differential of less than about 1 psi at a maximum rated volumetric flow in order to achieve a desired turbine power. 
Regarding claims 7-8
The subject matter of claims 7-8 are directed towards essentially the same subject matter as claim 6 and has been addressed in the rejection of claim 6.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuselier in view of Johansson (US 2010/0199661). 
Regarding claim 11, 
Fuselier does not teach wherein the back-flow limiting device has an inductive pickup.
Johansson, directed to control valves, teaches an inductive pickup 55 which is positioned near an outer diameter of a flywheel 55 to provide electrical signals related to flywheel rotation. 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Fuselier by Johansson with the motivation of providing useful electrical signals related to back-flow limiting device rotations. 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuselier in view of Khasikov (RU 2066849 C1).
Regarding claim 12, 
Fuselier does not teach wherein the back-flow limiting device has a magnetic clutch.
Khasikov, directed to a gas or liquid turbine wheel, teaches a turbine 9 having a magnetic clutch 7 in order to transmit the number of turbine revolutions (e.g. to a counter, see abstract). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Fuselier by Khasikov with the motivation of transmitting the number of turbine wheel revolutions (e.g. to a counter). 
Claims 13-15, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHREIBER (US 2009/0178790) in view of Fuselier. 	
Regarding claim 13,
Referring to Fig. 4, Schreiber teaches a chiller 14, comprising: a compressor 32 but does not teach a back-flow limiting device having a single-stage turbine wheel arranged downstream of the compressor, the single-stage turbine wheel configured to spin freely during normal operation of the chiller. 
Referring to Figs. 5-6, 9, Fuselier, directed to turbine wheels for vapor compression systems, teaches a back-flow limiting device 10 (e.g. wherein the inertia of the device will at least temporarily limit a back-flow of refrigerant flowing in an opposite direction) having a single-stage turbine wheel 45 arranged downstream of a compressor 14.
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Schreiber by Fuselier with the motivation of generating useful energy (See Fuselier, abstract). 
Regarding claim 14,
Schreiber teaches an economizer 70 downstream of the compressor (see par. 39). 
Regarding claim 15,
Schreiber as modified above teaches wherein the back-flow limiting device comprises a pipe body 44 that houses the turbine wheel.
Regarding claim 19,
Schreiber teaches wherein the compressor is a centrifugal compressor (see par. 37).
Regarding claim 20,
Schreiber teaches wherein the compressor is an axial flow compressor (e.g. a turbine compressor, see par. 37). 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schreiber in view of Fuselier as evidenced by Balt. 
Regarding claim 16,
The subject matter of claim 16 is directed towards essentially the same subject matter as claim 6 and has been addressed in the rejection of claim 6.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schreiber in view of Fuselier and further in view of Johansson. 
Regarding claim 17,
The subject matter of claim 17 is directed towards essentially the same subject matter as claim 11 and has been addressed in the rejection of claim 11.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schreiber in view of Fuselier and further in view of Khasikov.
Regarding claim 18,
The subject matter of claim 18 is directed towards essentially the same subject matter as claim 12 and has been addressed in the rejection of claim 12.
Claims 1, 13, 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paetow (US 5875637) in view of Anderson (US 1759081).
Regarding claims 1, 21, 
Referring to Fig. 4, Paetow teaches a compressor system (e.g. a system with compressor 48 and chiller 52), comprising: a compressor 48; and a back-flow limiting device (e.g. check valve CV1) arranged downstream of the compressor but does not teach the back-flow limiting device having a single-stage turbine wheel, the single-stage turbine wheel configured to spin freely during normal operation, wherein the single-stage turbine wheel is configured to rotate about an axis that is parallel to a flow of fluid.
Anderson, directed to back-flow limiting devices, teaches a back-flow limiting device (e.g. a check valve 10 shown in Fig. 1) having a single-stage turbine wheel 14, the single-stage turbine wheel 14 configured to spin freely during normal operation (e.g. is capable spinning freely during a normal 
The sole difference between Paetow and the claimed subject matter is that Paetow does not teach the specific type of back-flow limiting device. Anderson discloses the claimed specific back-flow limiting device. Anderson therefore shows that the use of the claimed specific back-flow limiting device  was known in the prior art before the filing date of the invention. 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the back-flow limiting device 10 of Anderson for the back flow limiting device CV1 of Paetow, where one of ordinary skill in the art could have substituted one known element for another and the results of the substitution were predictable. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the invention to modify the assembly of Paetow to have back-flow limiting device 10 in view of the teachings of Anderson in order to obtain a back-flow limiting device with: 
improved valve seating (see Anderson col 2, lines 76-79); or 
a valve free from a collection of foreign matter (see Anderson col 2, lines 76-79) 
where the substitution of one known element for another would have yielded predictable results.
Regarding claims 13, 22, 
The subject matter of claims 13, 22 are directed towards essentially the same subject matter as claims 1, 21 and has been addressed in the rejection of claims 1, 21.
Response to Arguments
Previously entered objections to the drawings are withdrawn. The back-flow limiting device 26 is presumed to have some sort of rotational shaft or shoulder with which the device 26 rotates. Previously 
Applicant argues hat Fuselier is not capable of spinning freely during normal operation because it is connected to a device linkage 47 and generator 55, and is thus doing work during normal operation of the system. However, applicant is directed to par. 17 of the present published application wherein turbine wheel 30 is imparting work (emphasis added) on the working fluid because the flow vector is at a higher incidence angle to the blades 32. Accordingly, the recitation “configured to spin freely during normal operation” cannot be so narrowly interpreted as to preclude a device that is “doing work” during normal operation. So long as the device of Fuselier is capable of spinning freely during a normal operation, even if work is imparted, the device meets the claimed recitation of configured to spin freely during normal operation.
In response to applicant's argument that Johansson is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Johansson is directed to control valves, and is thus in the field of applicant’s endeavors (e.g. control valves), or reasonably pertinent to the particular problem with which the applicant was concerned (e.g. controlling a fluid flow). 
Applicant further argues that one of ordinary skill in the art would not be motivated to modify Schreiber by Fuselier as Schreiber does not teach a fan. However, one of ordinary skill in the art would recognize that the device of Fuselier can be used to power more than just a fan, and would be 
With respect to new claims 21, 22 applicant is also directed to Figs. 2-4 of Fuselier wherein a turbine wheel is configured to rotate about an axis that is parallel to a flow of fluid. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522.  The examiner can normally be reached on M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Steve S TANENBAUM/               Examiner, Art Unit 3763